DETAILED ACTION
Applicant’s amendments and remarks, filed September 25, 2020, are fully acknowledged by the Examiner. Currently, claims 11-20 are pending with claims 1-10 cancelled, and claims 11, 15 and 20 amended. Applicant’s amendments to claim 20 have obviated the previously-filed objection to the claim. The following is a complete response to the September 25, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 11, the claim recites the limitation of “an electrically heatable cutting wire which is connected to the pulling cord and is fixed at a first distance to the distal end on the tube and extends from this outside of the tube via a distal section” therein. 
It is the Examiner’s position that the first bolded recitation above, and especially the use of the terminology of “this” renders the scope of the claim as indefinite because it is unclear what structure and/or location this pulling cord is extending outside of the tube from. There are a number of structural features set forth in the claim prior to the at-issue recitation thereby leaving question to the origin of the extension of the pulling cord. This then renders the scope of the claim as indefinite since the structural relationships of the claim are unable to be reasonably ascertained. 
Again, regarding claim 11, the claim recites “the section of the tube” in line 20 of the claim. This recitation fails to have proper antecedent basis in the claim. Claim 11 only sets forth “a distal section” prior to the at-issue recitation but it is unclear if the “a distal section” is part of the tube and if the “the section of the tube” is referring to the distal section or some other section of the tube. Appropriate correction is required.
Again, regarding claim 11, the claim recites “wherein, to form a tip, the distal end of the tube is slanted at an angle to the transverse plane thereof”. First, the limitation of “the transverse plane” fails to have proper antecedent basis in the claim. Claim 11 fails to provide for any definition of axes of the cutting device or any manner of plane(s) to provide inherent support for a transverse plane. Further, given this lack of antecedent basis, the Examiner is unable to determine the shape and structural arrangement of the tip thereby further rendering the scope of claim 11 as indefinite.

Again, regarding claim 11, the claim recites “wherein the tip is turned towards the first diathermy blade”. This recitation renders the scope of the claim as indefinite given that it recites method-like language in an apparatus claim. The recitation leaves question as to if infringement of the claim occurs when a device capable of turning towards the first diathermy blade is provided, or only once the tip is actively turned towards the blade in use. Appropriate correction is required.
Again, regarding claim 11, the claim further recites that “wherein the tip is turned towards the first diathermy blade, that, with the first distance to the end of the tip, a second opening is formed in the tube, through which opening, the cutting wires is inserted into the lumen and extends in this up to the tip, that, for forming a second diathermy blade, the cutting wire is made to extend outside around the tip and along an outer peripheral surface of the tube through the second opening into the tube”. This language renders the scope of the claim as indefinite because the language fails to clearly define the structural and functional relationships of the various portions of the device in such a manner that one of ordinary skill in the art could reasonably ascertain the metes and bounds of the claim. Specifically, it is unclear what the structural relationship and/or effect on the second opening is caused by the “turned towards the 
Again, regarding claim 11, line 30 recites “and extends in this up to the tip”. It is the Examiner’s position that the use of the terminology of “this” renders the scope of the claim as indefinite because it is unclear what structure the cutting wire is extending up to the tip through/along. There are a number of structural features set forth in the claim prior to the at-issue recitation thereby leaving question structure referred to by the usage of “this”. Such then renders the scope of the claim as indefinite since the structural relationships of the claim are unable to be reasonably ascertained. 
Claims 12-19 are rejected due to their dependency on claim 11. Appropriate correction is required.
Regarding claim 20, the claim recites the limitation of “an electrically heatable cutting wire which is connected to the pulling cord and is fixed at a first distance to the distal end on the tube … and extends from this outside of the tube via a distal section” therein. 
It is the Examiner’s position that the first bolded recitation above, and especially the use of the terminology of “this” renders the scope of the claim as indefinite because it is unclear what structure and/or location this pulling cord is extending outside of the tube from. There are a number of structural features set forth in the claim prior to the at-issue recitation thereby leaving question to the origin of the extension of the pulling cord. This then renders the scope of the 
Again, regarding claim 20, the claim recites “the section of the tube” in line 26 of the claim. This recitation fails to have proper antecedent basis in the claim. Claim 20 only sets forth “a distal section” prior to the at-issue recitation but it is unclear if the “a distal section” is part of the tube and if the “the section of the tube” is referring to the distal section or some other section of the tube. Appropriate correction is required.
Again, regarding claim 20, the claim recites “where the hub has axial and radial dimensions adapted to the position and length of the second diathermy blade and to the position of the tip, which positions these take during a cutting procedure.” This renders the scope of the claim as indefinite. The descriptive language of the functional and structural features of the hub, second diathermy blade and tip noted above are unclear and confusing thereby rendering one of ordinary skill in the art unable to ascertain the metes and bounds of the claim. It is if the last “positions” recitation is referring to each of the “position … of the diathermy blade” and “the position of the tip”, or is referring to positions of the device during operation, or some other positions of one or more structural features of the combination. Further, it is unclear from the current claim construction if this recitation is a functional limitation of relating to the intended use of the device, or a positive reference to a method of use which defines the structure by the method. 
The Examiner further believes that the defining of the positions based on a cutting procedure to be performed on human being, and then the further defining of the axial and radial dimensions of the hub based on the variable position due to the non-standard measurements of the human body from patient-to-patient would also render the scope of the claim as indefinite. 
Response to Arguments
Applicant’s arguments, see pages 9-13 of the Remarks filed September 25, 2020, with respect to the rejection of claim 11 under 35 U.S.C. 103 as unpatentable over the combination of Konya in view of Dormann have been fully considered and are persuasive. Specifically, the Examiner is of the position that the prior combination set of Konya/Dormann as well as the combination of Konya, Dormann and Remiszewski (in the rejection of claim 15) fail to provide for each and every limitation set forth in claim 11. Such was also reflected in the interview summary for the interview help on September 24, 2020. While the prior rejections of claims 11-19 under 35 U.S.C. 103 have been overcome in the instant response, the Examiner notes that the multitude of newly cited issues under 35 U.S.C. 112(b) have been proffered above. The Examiner has not proffered new grounds of rejection for these claims under 35 U.S.C. 102 or 103 at this time, but these new issues have precluded the determination of allowability or inclusion of allowable subject matter at this time. 
With respect to Applicant’s remarks directed to the prior rejection of claim 20, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the amendments to claim 20 have necessitated the new grounds of rejection of the claim under 35 U.S.C. 112(b). Upon correction of the noted issues in claim 20, the Examiner reserves the right to review the prior cited art with respect to claim 20.
The Examiner notes that, due to the number of newly proffered rejections under 35 U.S.C. 112(b) for each of claims 11 and 20 that are directed to unamended limitations, the Examiner has made the instant action NON-FINAL.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794